Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00046-CV

                  IN THE ESTATE of Maria F. HERNANDEZ, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2013-PC-1030
                          Honorable Tom Rickhoff, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the appellant’s motion is GRANTED
and the probate court’s order is REVERSED AND the matter is REMANDED to the probate court
for further proceedings consistent with this court’s opinion.

       SIGNED April 30, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice